UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4431


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

C. ALLEN BOLT,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:08-cr-01015-GRA-1; 6:08-cr-00213-GRA-1)


Submitted:   April 7, 2010                   Decided:   April 29, 2010


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,  Greenville,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              On September 29, 2008, C. Allen Bolt pled guilty to

possession with intent to distribute cocaine base and marijuana,

being a felon in possession of a firearm, and using a firearm in

relation      to    a    drug       trafficking           crime,   pursuant     to   21    U.S.C.

§ 841(b)(1)(B)            (2006),               18        U.S.C.     §§     922(g)(1)         and

924(c)(1)(A)(I)           (2006).                (No.       6:08-cr-00213-GRA-1).              On

February 25, 2009, in a separate proceeding, Bolt pled guilty to

an additional count of being a felon in possession of a firearm.

(No.    6:08-cr-01015-GRA-1).                        On    April     22,   2009,     Bolt     was

sentenced in both proceedings to serve 240 months’ imprisonment

and five years’ supervised release.                         Bolt appealed.

              Counsel has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), stating that after a review of

the    record,      she       has    found      no    meritorious      issues      for    appeal.

Bolt    has    filed          a     pro    se    supplemental        brief,     in    which    he

challenges the district court’s determination that he should be

sentenced as an Armed Career Criminal, as well as its imposition

of    consecutive         mandatory          minimum        sentences      under     18   U.S.C.

§§ 922 and 924 (2006).                    The Government has not filed a response

to either brief.

              In the absence of a motion to withdraw a guilty plea,

we review the adequacy of the guilty plea pursuant to Fed. R.

Crim.    P.    11       for       plain    error.           United   States     v.    Martinez,

                                                     2
277 F.3d 517, 525 (4th Cir. 2002).            A review of Bolt’s Rule 11

hearings reveals that the district court substantially complied

with    the   Rule’s   requirements.        Bolt’s   plea   was   knowingly,

voluntarily, and intelligently made, with full knowledge of the

consequences attendant to his guilty plea.                We therefore find

that no plain error occurred and affirm Bolt’s conviction.

              We also affirm Bolt’s sentence.            The district court

properly assessed Bolt’s criminal history as category IV and

calculated a total offense level of thirty, which, when coupled

with his classification as an Armed Career Criminal, yielded a

Guidelines range of 180 months plus 60 months of consecutive

imprisonment.      Moreover, at sentencing, the district court heard

from Bolt’s attorney, allowed Bolt an opportunity to allocute,

heard from Bolt’s wife and daughter, reviewed letters submitted

on Bolt’s behalf, and considered the 18 U.S.C. § 3553(a) (2006)

factors before imposing sentence.            Finally, the district court

gave plausible and justifiable reasons for sentencing Bolt in

the manner that it did.        See United States v. Pauley, 511 F.3d

468, 473-76 (4th Cir. 2007); see also United States v. Carter,

564 F.3d 325, 330 (4th Cir. 2009).

              Further, Bolt’s challenges to his classification as an

Armed   Career    Criminal   and   his     consecutive    mandatory   minimum

sentences are without merit.        The record indicates that Bolt had

the requisite predicate offenses to be categorized as an Armed

                                       3
Career Criminal.          See United States v. Letterlough, 63 F.3d 332,

335     (4th    Cir.    1995);     see     also     United     States    v.    Thompson,

421 F.3d 278 (4th Cir. 2005).                 Moreover, the district court was

justified in relying on the Presentence Investigation Report to

support    its       findings     in   that       regard    “because    it    bears   the

earmarks        of     derivation         from       Shepard-approved          sources.”

Thompson, 421 F.3d at 285 (discussing Shepard v. United States,

544 U.S. 13 (2005) (listing factors that a court may consider in

determining Armed Career Criminal status)).

               Finally,      we   reject      Bolt’s       statutory    interpretation

arguments that would, if accepted, require us to overturn our

prior    decision       in   United      States      v.    Studifin,    240    F.3d   415

(4th Cir. 2001) (interpreting 18 U.S.C. §                        924(c)’s mandatory

consecutive sentencing scheme).                    It is a well settled part of

our jurisprudence that one panel of this court cannot overrule

the decision of a prior panel.                    See generally United States v.

Collins, 415 F.3d 304, 311 (4th Cir. 2005).                            Accordingly, we

affirm Bolt’s sentence.                See United States v. Allen, 491 F.3d

178, 193 (4th Cir. 2007) (this court applies a presumption of

reasonableness to a within-Guidelines sentence).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                            This court

requires that counsel inform Bolt, in writing, of the right to

                                              4
petition   the      Supreme   Court    of       the   United    States       for    further

review.    If Bolt requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move     in      this    court        for       leave     to     withdraw        from

representation.       Counsel’s motion must state that a copy thereof

was served on Bolt.           We deny Bolt’s motion for appointment of

new counsel and to file additional supplemental briefing.                                We

dispense     with     oral    argument       because      the        facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                            5